                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                 CIVIL ACTION

        v.                                          NO. 18-5623

NIKE, INC.

                              REVISED SCHEDULING ORDER

        AND NOW, this 13th day of March, 2020, as discussed at the argument on March 13,

2020, because of the public health crisis currently existing in the United States, the Court will

extend all remaining deadlines and ORDERS:

        1.     As to the discovery required as a result of the rulings at the hearing on March 13,

2020, and/or otherwise already agreed to or ordered, counsel shall endeavor to schedule this

between May 18 and June 19, 2020.

        2.     Because of travel restrictions and because no attorney or deponent or employee of

a party shall risk their health to comply with any obligations in this case, the Court will depend

on the good judgment and cooperative conduct of counsel to make changes to existing schedules

and to future events in this case upon request.

        3.     Fact discovery, including discovery ordered above shall be completed by June 19,

2020.

        4.     Expert reports are already served.

        5.     Plaintiff may serve a rebuttal expert report re: surveys by March 30, 2020.

        6.     Expert depositions shall be completed by June 19, 2020.

        7.     Daubert motions must be filed by July 2, 2020.

        8.     Counsel have agreed not to serve any additional discovery.

        9.     Dispositive motion deadline: July 30, 2020.
          10.       Plaintiff’s pretrial memorandum: August 10, 2020.

          11.       Defendant’s pretrial memorandum: August 20, 2020.

          12.       Trial pool date: November 1, 2020.

                                                                       BY THE COURT:

                                                                       s/ Michael M. Baylson
                                                                       _______________________________
                                                                       MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 revised sched order 03022020.doc




                                                                 2
